    Case: 1:17-cv-05232 Document #: 123 Filed: 08/06/20 Page 1 of 2 PageID #:658




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RONALD DESIMONE,                                      )
                                                      )
                       Plaintiff,                     )       Case No. 17-cv-5232
                                                      )
       v.                                             )       Judge Robert M. Dow, Jr.
                                                      )
DANAHER CORPORATION, X-RITE,                          )
PANTONE, LEICA BIOSYSTEMS, and                        )
VIDEOJET TECHNOLOGIES, INC.,                          )
                                                      )
                       Defendants.                    )

                    PARTIAL JUDGMENT ORDER UNDER FRCP 54(b)

       Consistent with this Court’s memorandum opinion and order [93] dated November 26,

2019, and its order [107] dated June 8, 2020, as well as the Seventh Circuit’s order [docket entry

7 in Appeal No. 20-2189] dated August 6, 2020, partial judgment is entered on Count IV of

Plaintiff’s complaint, which sought a declaration under 28 U.S.C. § 2201 that Plaintiff had not

released his claims against Defendants through the vehicle of a “binding term sheet” that the

parties’ negotiated at the conclusion of an EEOC mediation in which they participated.

Specifically, as reflected in the November 26, 2019 opinion, the Court resolves Count IV in favor

of Plaintiff and against Defendants, declaring that Plaintiff has not released his claims against

Defendants because the “binding term sheet” did not reflect a “meeting of the minds”; therefore,

no contract was formed, and no claims were released. The Court further determines, as explained

in its June 8, 2020 order, that there is “no just reason to delay” the entry of judgment or the taking

of an appeal on Count IV, as the declaration that resolves Count IV does not overlap with the

remaining “merits” claims in Counts I, II, and III of the complaint.
   Case: 1:17-cv-05232 Document #: 123 Filed: 08/06/20 Page 2 of 2 PageID #:659




Dated: August 6, 2020                ____________________________________
                                     Robert M. Dow, Jr.
                                     United States District Judge




                                        2
